Citation Nr: 1125199	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  03-10 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a right foot disability, to include plantar fascitis and osteoarthritic changes at the metatarsal heads.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from July 1961 to May 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, that in pertinent part, denied service connection for bilateral plantar fasciitis and osteoarthritic changes at the metatarsal heads.

The appellant appealed the RO's March 2002 denial to the Board, which remanded the issue for further development in May 2004.  Thereafter, upon completion of the requested development, the Board, in a February 2005 decision, denied service connection for the appellant's bilateral foot disability.  The appellant then appealed the Board's decision with respect to his bilateral foot claim to the United States Court of Appeals for Veterans Claims (Court).  In March 2006, a Joint Motion for Partial Remand was submitted to the Court by which a partial vacate was sought.  The Court granted the motion later that month.  

In October 2006, the Board remanded the bilateral foot claim for further development.  After the requested development was accomplished, the case was again returned to the Board, which in a June 2007 decision, again denied service connection for the appellant's bilateral foot disability.  Thereafter, the appellant again appealed the Board's June 2007 decision to the Court, which in a June 2008 Order, granted a June 2008 Joint Motion for Remand.  Although not specifically stated in the Court's Order, such Remand action serves to vacate the June 2007 Board decision.  The case was returned to the Board, and in August 2009, the Board remanded the claim for additional development.  

In October 2003, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.



REMAND

After having carefully considered the matter, and for reasons expressed below, the Board finds that the case must be remanded for further evidentiary development.

In the August 2009 remand, the Board requested a VA medical examination addressing whether it is at least as likely as not that any right foot disability found to be present, to include plantar fasciitis and osteoarthritis, is related to service.  The appellant was seen for a VA examination in September 2010 and the VA examiner provided an opinion.  However, the Board finds that the September 2010 VA opinion is inadequate, and thus, the claim must be remanded for an additional opinion.

The September 2010 VA examiner found that at the present time, there was no convincing evidence that the condition of plantar fasciitis (fasciitis) existed.  The VA examiner found that the appellant had hallux limitus and degenerative arthritis of the hallux metatarsophalangeal joint, bilaterally, and degenerative arthritis of the distal interphalangeal joint of the lesser toes.  The VA examiner opined that it was less likely than not that the appellant's degenerative arthritis of the hallux metatarsophalangeal joint was caused by military service, in particular poor fitting shoes.  The VA examiner provided a rationale for his opinion.  

The Board notes that the September 1998 and January 2007 VA examination reports reflect that the appellant had a diagnosis of plantar fasciitis, bilaterally.  Although the VA examiner noted that he reviewed the claims file, he did not reconcile his finding that the appellant did not have plantar fasciitis with the evidence of record indicating that the appellant had a diagnosis of plantar fasciitis during the period on appeal.   

Service connection requires evidence of a current disability.  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability is filed or during the pendency of that claim, even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The September 1998 and January 2007 VA examination reports indicate that the appellant had a diagnosis of plantar fasciitis during the pendency of the claim.  Consequently, the Board finds that the September 2010 VA examination is inadequate and a further opinion is needed to reconcile the different diagnoses of record.  This opinion should address the possibility of a prior diagnosis of plantar fasciitis that resolved.  If the VA examiner determines that the appellant had a diagnosis of plantar fasciitis during the period on appeal which resolved, the examiner should provide an opinion as to whether the plantar fasciitis was caused by or related to the appellant's service, to include the appellant's documented in-service right foot symptomatology and/or having to wear too small shoes in service. 

The Board also notes that the September 2010 VA examiner did not provide specific opinions as to whether the appellant's hallux limitus, bilateral, or degenerative arthritis of the distal interphalangeal joint of the lesser toes was related to service.  Thus, opinions should be provided.

Finally, it appears the September 2010 VA examiner did not review all of the pertinent medical evidence in the claims file.  The examiner stated that although the term hammertoe is used in the remand, there is no reason to believe the appellant ever had hammertoe.  The VA examiner stated that the surgery which was performed bilaterally was a partial middle phalangeal resection of the fourth toes, which would have been used to treat a mallet toe and not a hammer toe.  The VA examiner also cited the appellant's report of having surgery on multiple toes in the 1970s or 1980s for the correction of multiple hammertoes.  A November 1985 operative record from St. Margaret's Hospital reflects that the appellant had a diagnosis of hammer toe deformity of the third and fourth digit bilateral feet.  The report reflects that the operation performed was an arthroplasty distal interphalangeal articulation of the third and fourth digit of the bilateral feet.  Thus, information about the operation was in the claims file and the operation report reflects that the appellant was diagnosed with hammertoes, contrary to the September 2010 VA examiner's statement.  As the VA examiner's statements indicate he did not review the complete claims file and pertinent medical history, it is inadequate.  The new VA opinion should therefore also consider the November 1985 operative record from St. Margaret's Hospital.        


Accordingly, the case is REMANDED for the following action:

1. Request a VA opinion to determine the following:

* Reconcile the September 1998 and January 2007 VA examination reports, which found that the appellant had plantar fasciitis, with the September 2010 VA examination report which found that the appellant did not have plantar fasciitis.  

* The VA examiner should review the medical evidence in the claims folder and provide an opinion as to whether the appellant had a diagnosis of plantar fasciitis in the right foot that resolved during the pendency of the appeal, from April 1998.  

* If the VA clinician determines the appellant had plantar fasciitis during the period on appeal, the examiner should provide an opinion as to whether it is at least as likely as not that the appellant has/had right foot plantar fasciitis as a result of his service, to include related to service on any basis, to include the appellant's documented in-service right foot symptomatology (including a December 1962 finding of an exostosis of the right dorsum of the foot), and/or having to wear too small shoes in service.    

* The VA clinician should provide an opinion as to whether it is at least as likely as not that the appellant had hallux limitus as a result of service (including a December 1962 finding of an exostosis of the right dorsum of the foot), and/or having to wear too small shoes in service.

* The VA clinician should provide an opinion as to whether it is at least as likely as not that the appellant had degenerative arthritis of the distal interphalangeal joint of the lesser toes as a result of service (including a December 1962 finding of an exostosis of the right dorsum of the foot), and/or having to wear too small shoes in service.

* The VA clinician should consider all of the pertinent evidence of record, including a November 1985 operative report from St. Margaret's Hospital.

* The VA clinician must address the significance of the reference in the January 2007 X-ray report to a bony deformity of the right foot, and instruction to consider "old trauma," as to whether it is at least as likely as not that any current right foot disability is related to service.

* If the clinician deems it to be necessary, a physical examination and/or diagnostic testing should be undertaken.  

The VA clinician is requested to provide a thorough rationale for all opinions provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.
 
It would be helpful if the clinician would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

2.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for a right foot disability.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

